Citation Nr: 9913600	
Decision Date: 05/19/99    Archive Date: 05/26/99

DOCKET NO.  96-42 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for dry eyes with 
photophobia, secondary to prescription medication therapy for 
service-connected keratosis folliculitis.

2.  Entitlement to service connection for decreased visual 
acuity, secondary to prescription medication therapy for 
service-connected keratosis folliculitis.

3.  Entitlement to an increased rating for residuals of a 
right ankle sprain, currently rated as 10 percent disabling.

4.  Entitlement to a total disability rating on the basis of 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and friend


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from April 1976 to June 
1984, when she was discharged on account of physical 
disability. 

In written submissions and in hearing testimony, the veteran 
has raised additional issues, including entitlement to 
service connection for tinnitus; entitlement to service 
connection for a right knee disability, secondary to her 
service-connected right ankle disability; entitlement to 
service connection for hair loss; entitlement to service 
connection for dental disorders; and entitlement to service 
connection for a psychiatric disorder, including anxiety and 
depression.  According to a statement made by the veteran's 
representative during a January 1999 hearing at the Board of 
Veterans' Appeals (Board) in Washington, DC, the veteran is 
apparently making a claim for entitlement to compensation 
benefits under the provisions of 38 U.S.C.A. § 1151 for all 
disabling side effects resulting from the VA prescription of 
the drug Accutane.

Service connection for tinnitus was denied in an August 1998 
rating decision.  It is not clear whether the veteran was 
actually notified of this decision, however, as a September 
1998 letter to the veteran refers to claims for increased 
ratings, rather than service connection.  Although the 
September 1998 letter indicates that a copy of a rating 
decision was enclosed with the letter, the specific rating 
decision referred to is not identified.  The veteran has not 
filed a notice of disagreement with the denial of service 
connection for tinnitus.  However, the time period in which a 
timely notice of disagreement may be filed does not begin to 
toll until notice of the decision has been provided.  
38 C.F.R. § 20.302.

The issues of entitlement to service connection for a right 
knee disability, entitlement to service connection for hair 
loss, and entitlement to compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for all disabling side 
effects resulting from the VA prescription of the drug 
Accutane have not yet been adjudicated by the RO.  They are 
therefore referred to the RO for appropriate action upon 
return of the veteran's claims file to the RO.

Entitlement to service connection for dental disorders and 
entitlement to outpatient dental treatment was denied in a 
March 1985 dental rating decision. Similarly, entitlement to 
service connection for a psychiatric disability was denied by 
a final rating decisions of November 1990 and June 1993.  
Thus, new and material evidence must be submitted to reopen 
claims for these disorders.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.

Appellate consideration of the issues of entitlement to 
service connection for decreased visual acuity, entitlement 
to an increased rating for residuals of a right ankle sprain 
and entitlement to a total disability rating on the basis of 
individual unemployability due to service-connected 
disabilities will be deferred pending completion of the 
development requested in the REMAND portion of this decision.


FINDINGS OF FACT

1.  The veteran suffers from dry eyes and photophobia, 
bilaterally.

2.  Dry eyes and photophobia have been medically associated 
with the prescription of Accutane.


CONCLUSION OF LAW

Service connection for dry eyes and photophobia is warranted.  
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.310 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from injury suffered or disease contracted in line of duty.  
38 U.S.C.A. § 1110 (West 1991).  Disability which is 
proximately due to or the result of a service-connected 
disease or injury also shall be service connected.  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  38 C.F.R. § 3.310.  The standard 
of review to be employed by the Board in resolving each issue 
raised provides the veteran with the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 1991).  If the evidence supports the 
veteran's claim, then the veteran prevails on the claim.  If 
the evidence is in equipoise, application of the benefit of 
the doubt standard tips the balance in favor of the veteran 
and the veteran again prevails on the claim.  Only if the 
preponderance of the evidence goes against the claim will the 
veteran be denied the benefit sought.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

The veteran contends that she suffers from dry eyes and 
photophobia as a result of the medication Accutane, which is 
prescribed for the treatment and control of service-connected 
keratosis folliculitis.  She had taken Accutane for a period 
of less than one year during service and resumed taking it in 
1995.

According to the report of a January 1997 VA visual 
examination, she had a decreased tear breakup time in both 
eyes and light sensitivity in both eyes, demonstrated during 
the examination.  She wore photogray glasses at that time.  
The examiner, a medical doctor, noted that both problems are 
associated with the use of Accutane.

The report of a general VA medical examination, conducted one 
week subsequent to the visual examination, reflects that the 
veteran wore clear prescription glasses to the examination.  
Furthermore, the examiner formed the impression that the 
veteran was magnifying her symptomatology in her effort to 
convince him of her disability.  The examiner presented 
diagnoses of dry eyes and "mild light sensitivity."  The 
examiner also performed a review of the veteran's medical 
records and highlighted a 1992 ophthalmology report which 
reflected complaints of dry eyes and photophobia at a time 
when the veteran was not taking Accutane.  Based upon this 
report, the examiner opined that even though dry eyes and 
photophobia may be associated with the use of Accutane, 
because the problems pre-dated the current use of Accutane, 
they are most likely not casually related to the use of 
Accutane.

In weighing these two key pieces of evidence, the Board 
chooses to place greater probative weight upon the report of 
the vision examination.  The physician who performed this 
examination is presumably a specialist in evaluating problems 
involving the eye, while the other examiner is a general 
medical doctor.  Although the second examiner's impression of 
symptom magnification appears consistent with other medical 
evidence contained in the record, the second examiner did not 
provide an explanation as to any effect the first trial of 
Accutane might have had upon the veteran's eyes.  That the 
veteran suffers from dry eyes and photophobia is undisputed.  
Also undisputed is the medical evidence indicating a 
relationship between these symptoms and the prescription of 
Accutane.  Thus, the Board concludes that the evidence falls 
into relative equipoise and that a grant of service 
connection for dry eyes and photophobia is thus warranted.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.310.


ORDER

Service connection for dry eyes and photophobia is granted.


REMAND

Service connection for a recurrent right ankle sprain, as a 
residual of inservice right ankle injuries, was granted by 
rating decision of October 1989.  A noncompensable disability 
evaluation was assigned at that time.  The RO increased the 
disability rating assigned for right ankle symptomatology to 
10 percent effective in March 1994, based upon medical 
evidence showing instability and limitation of motion in the 
right ankle.  This rating has remained in effect since that 
time.  

Currently, the veteran contends that her right foot is 
swollen all the time, to such an extent that she has to 
purchase a right shoe in a larger size to accommodate the 
swollen foot.  She contends that her right ankle swells and 
is painful upon the least activity.  For example, she 
testified that if she drives, using her right foot for the 
gas pedal, her foot will be so swollen by that time she 
reaches her destination that she can hardly walk.  She 
asserts that she wears several different ankle braces and 
that the ankle "caves in" at times, causing her to fall 
and/or reinjure the ankle.  Because of her proclivity to 
fall, she testified that she cannot get in and out of the 
bathtub by herself and avoids taking a shower or bath when 
she is alone in the house.  She also asserts that she takes 
pain medication constantly and uses a TENS unit for right 
ankle pain.  She feels that physical therapy does not help 
her ankle and relates that she has been told by doctors that 
she is too young to undergo a right ankle fusion procedure.

The report of a January 1997 VA examination reveals a right 
ankle disability picture at odds with the veteran's hearing 
testimony and written contentions.  Upon clinical 
examination, there was no swelling or erythema noted in the 
right ankle.  The veteran did not wear an ankle brace to the 
examination and related to the examiner that she had not worn 
the brace because she had driven herself to the examination.  

During the January 1999 hearing on appeal, the veteran 
testified that she receives all orthopedic medical treatment 
from the VA, at three different locations, Waco, Temple, and 
Lubbock.  Any VA medical records are deemed to be 
constructively of record in proceedings before the Board and 
should be obtained prior to further review of the claims 
file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The right ankle disability is currently evaluated under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5271.  The 
sole criterion provided under Code 5271 is limitation of 
ankle motion.  A 10 percent disability rating is provided for 
moderate limitation of ankle motion, while a 20 percent 
disability rating is provided for marked limitation of ankle 
motion.  Consideration of factors wholly outside the 
schedular rating criteria would constitute error as a matter 
of law.  Massey v. Brown, 7 Vet. App. 204, 208 (1994); 
Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).  However, 
the Court has held that when a diagnostic code provides for 
compensation based solely upon limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered, and that examinations upon which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). 

A disability of the musculoskeletal system is measured by the 
effect on ability to perform the normal working movements of 
the body with normal excursion, strength, speed, 
coordination, and endurance.  Weakness is as important as 
limitation of motion in assigning the most accurate 
disability rating.  38 C.F.R. § 4.40.  Although § 4.40 does 
not require a separate rating for pain, it does provide 
guidance for determining ratings under other diagnostic codes 
assessing musculoskeletal function.  The RO and the Board 
have a special obligation to provide a statement of reasons 
or bases pertaining to § 4.40 in rating cases involving pain.  
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  The provisions 
of 38 C.F.R. § 4.10 mandate that in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory, and prognostic data required for 
ordinary medical classification; a description of the effects 
of the disability upon the person's ordinary activity.

One purpose of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  The joints involved should be tested 
for pain on both active and passive motion, in weight-bearing 
and nonweight-bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59.

In rating service-connected disability, the provisions of 
38 C.F.R. § 4.1 require that each disability be viewed in 
relation to its history and that there be an emphasis placed 
upon the limitation of activity imposed by the disabling 
condition.  In this case, a review of the veteran's post-
service medical records reveal post-service injuries to the 
ankle.  According to the report of the most recent VA 
examination for purposes of compensation, conducted in 
January 1997, the examiner noted that "50% of her injuries" 
were sustained after discharge from the service.  The report 
does not provide an explanation, however, as to what 
proportion of her disabling symptomatology is due to the 
inservice injuries versus the proportion due to post-service 
injuries.  Furthermore, the report does not contain a 
discussion as to whether the veteran was more likely or 
predisposed to suffer the post-service right ankle injuries 
because of the existing sprain residuals.  

Thus, the Board is of the opinion that a remand is in order 
to obtain all recent VA medical records and a VA examination 
which addresses the concerns listed above, including a 
discussion as to whether all or only part of the veteran's 
right ankle symptomatology may be deemed to have been due to 
the inservice injuries.

The issues of entitlement to service connection for decreased 
visual acuity, secondary to prescription medication therapy 
for service-connected keratosis folliculitis and entitlement 
to a total disability rating on the basis of individual 
unemployability due to service-connected disabilities were 
adjudicated in a rating decision dated in May 1997.  The 
veteran was provided with notice of the decision the same 
month.  By written correspondence received in December 1997, 
she indicated that she wished to file a notice of 
disagreement "with the VA rating decision dated 5/5/97."  
Furthermore, during the January 1999 hearing at the Board, 
she indicated that she wished to pursue these claims.  
Because the RO has not yet issued a statement of the case 
pertaining to these two issues, they are not yet fully 
developed for Board review.  However, because the veteran has 
filed timely notices of disagreement, the Board has 
jurisdiction over them.  Therefore, upon remand, the RO 
should issue a statement of the case containing a summary of 
the evidence relating to the issues, a summary of the 
applicable laws and regulations along with a discussion of 
how the pertinent laws and regulations affect the 
determination, and an explanation of the determinations and 
the reasons for the decision reached.  38 U.S.C.A. 
§ 7105(d)(1); 38 C.F.R. § 19.29.  The appellant should also 
be informed of the time limitations for completing her appeal 
to the Board by filing a substantive appeal, if she so 
desires.

With regard to the issue of entitlement to a total disability 
rating on the basis of individual unemployability due to 
service-connected disabilities, we observe that the veteran 
has testified she applied for disability benefits from the 
Social Security Administration (SSA) and underwent medical 
examinations in conjunction with this application.  The VA 
has a duty to consider the same evidence considered by that 
agency in making any decision regarding entitlement to VA 
benefits.  38 U.S.C.A. § 5106; Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).  Therefore in connection with a fully-
informed adjudication of this issue, the RO should obtain all 
records regarding employability from SSA.

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should obtain all records of 
VA medical treatment for right ankle 
complaints afforded to the veteran which 
are not contained in her claims file for 
inclusion in the file.

2.  The veteran should be afforded a VA 
orthopedic examination to identify all 
right ankle impairment.  The claims 
folder, including all records obtained 
pursuant to the above request, must be 
made available to the examiner for review 
before the examination.  All tests or 
studies, including range of motion 
studies and X-ray studies, as well as any 
others deemed helpful by the examiner, 
should be conducted in conjunction with 
the examination.  The examiner should 
review the veteran's service medical 
records and post-service medical records 
for an understanding of the multiple 
right ankle injuries she has sustained 
and fully describe all current impairment 
found and the functional limitations 
resulting from the injuries, identifying 
all symptomatology arising from each 
injury and providing a discussion 
regarding whether the inservice injuries 
predisposed the veteran to suffer further 
right ankle injuries.  In accordance with 
DeLuca, supra, the examination report 
should cover any weakened movement, 
including weakened movement against 
varying resistance, excess fatigability 
with use, incoordination, painful motion, 
pain with use.  The examination report 
should also discuss any functional 
limitation arising from swelling of the 
right foot and ankle, if such swelling is 
deemed to be related to the service-
connected right ankle strain.  If 
feasible, the examiner is requested to 
express additional functional limitation 
due to weakened movement, excess 
fatigability, incoordination, and painful 
motion, in terms of additional degrees of 
limitation of motion.  The complete 
rationale for all opinions expressed 
should be fully explained.
 
3.  The RO should obtain from the SSA the 
records pertinent to the veteran's claim 
for Social Security disability benefits, 
as well as the medical records relied 
upon concerning that claim. 

4.  After the development requested above 
has been completed, the RO should again 
review the record.  The veteran and her 
representative should be furnished a 
supplemental statement of the case, which 
includes the issue of entitlement to an 
increased rating for residuals of a right 
ankle sprain, if the benefit sought on 
appeal is not granted, as well as the 
issues of entitlement to service 
connection for decreased visual acuity, 
secondary to prescription medication 
therapy for service-connected keratosis 
folliculitis and entitlement to a total 
disability rating on the basis of 
individual unemployability due to 
service-connected disabilities.  She 
should also be given the opportunity to 
respond.  The appellant should also be 
informed of the time limitations for 
completing her appeal regarding the 
issues of entitlement to service 
connection for decreased visual acuity, 
secondary to prescription medication 
therapy for service-connected keratosis 
folliculitis and entitlement to a total 
disability rating on the basis of 
individual unemployability due to 
service-connected disabilities to the 
Board by filing a substantive appeal.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
so notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	V. L. Jordan
	Member, Board of Veterans' Appeals


 

